       Case 1:16-cr-00541-CM Document 106 Filed 02/23/21 Page 1 of 1
         Case 1:16-cr-00541-C M Document 105 Filed 02/22/21 Page 1 of 1




                                                     U.S. Department of Justice

                                                     United States Attorney
             USDCSDNY                                Southern District ofNew York


             ELECTRONICALLY FILED                    The Silvio J. Mollo Building
                                                     One Saint Andrew~ P/a::a
                                                                                    I,•
             DOC #: _ _ ___,___1---_-1
                                                     New York, New York 10007             -.. . . • • v I
             DATE FILED: 2 ::l3 .2-(
                                                      February 22, 2021 Z. (:2.:;           lz   l

VIA CM/ECF

The Honorable Colleen McMahon
United States Chief District Judge
                                                                    Q,_~~
                                                               (/ '
                                                            ~;}~~/!~~--~
Southern District of New York
500 Pearl Street
New York, N Y 10007                                                  ..


       Re:     Grevy Gerard Pierre-Louis v. United States, 20 Cv. 30 10 (CM) / 16 Cr. 54 1 (CM)

Dear Chief Judge McMahon:

          On January 7, 202 1, after review of the arguments raised in defendant' s motion pursuant
to 28 U. S.C. § 2255, this Court ordered ( I) the defendant to return an executed waiver of attorney-
cl ient privilege; and (2) defense counsel to prepare affidavits addressing the a llegations in the
defendant's motion, and to provide those affidavits to the United States Attorney's Office for the
Southern Di strict of New York. (See Dkt. No. IOI.) The defendant's signed waiver was docketed
on February I 0, 202 1, see Dkt. No. 103, and the Government has now received affidavits from
James Branden Conor McNamara, and Russ Kofman (attached as Exhib its A, B, and C,
respectively). G he Government therefore respectfully requests that the Court provide the
Government 30 days to respond to the defendant's petition, and the defendant 30 days thereafter
to fi le a reply, if a~



                                                      Respectfully submitted,

                                                      A UDREY STRAUSS
                                                      United States Attorney

                                              By:     /s/ Jessica K. Fender
                                                      Jessica K. Fender
                                                      Assistant United States Attorney
                                                      (2 12) 63 7-2276

cc:    Grevy Gerard Pierre-Lo uis. (Reg. No. 13828-1 04) (by certified mail)
       Counsel of Record (via CM/ECF)
